DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 07/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear how a pH of 3.3-3.8 is achieved in a solution comprising 0.8-1% volume content vinegar, water, and 0.1-0.5% mass baking soda. Vinegar is the only acidic component described and is present only in small amounts. Baking soda, which is basic, is also present and would directly counter the acidity of vinegar and raise the pH. Water is of neutral pH. Absent the presence of large amounts of another acidic species, it does not appear to be possible to achieve such a low pH with the claimed components in the claimed amounts.
In claim 6, the scope of the term “high-voltage” is unclear because neither the claims nor the Applicant’s specification provide a clear indication of the range of voltages encompassed by the term “high-voltage”.
In claim 6, the scope of the term “cold plasma” is unclear because neither the claims nor the Applicant’s specification provide a clear indication of the range of temperatures encompassed by the term “cold plasma”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1) and Corrigan (US 20170000167 A1).
Regarding claim 1, Perlman teaches (Paragraph 0015, 0016, 0071) a composition and method for producing a stably gelled but orally dispersible oil-based food composition, wherein the oil gel coating may be spread or brushed onto meat, poultry, fish, vegetables, etc. and the gels can be used in baking, grilling, toasting, and similar heated applications, where the persistence of an oil coating or glaze on a food is desirable. Also, while Perlman is silent on the ratio of edible oil to the weight of meat being 25 - 50 mL/1000g, the claimed ratio would have been used during the course of normal experimentation and optimization procedures in the method of Perlman based upon factors such as the type of meat, the type of oil, the natural lipid content of the meat, the desired nutritional content of the end product, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed ratio that would render it non-obvious.
Perlman is silent on dispensing to-be-grilled meat into boxes with sealing covers, and adding edible oil into the boxes, and sealing the covers. Perlman is further silent on carrying out plasma treatment on the meat sealed in boxes.
Rasanayagam teaches (Paragraph 0016) a method of color preservation of meat or seafood wherein meat or seafood is stored in a sealed container containing a modified atmosphere packaging gas and an electric field is applied to a processing gas under conditions sufficient to generate non-thermal (cold) plasma. Rasanayagam further teaches (Paragraph 0065) the container may be rigid container, where one of ordinary skill in the art would recognize that sealing a rigid container would necessitate the application of some type of cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to incorporate the method plasma treatment of Rasanayagam since both are directed to methods of treating meat products, since treating a meat product with plasma is known in the art as shown by Rasanayagam, since plasma treatment provides sanitization for food products (Rasanayagam, Paragraph 0011), and since plasma treatment provides color preservation for meat products (Rasanayagam, Paragraph 0016) keeping the appearance of the food more desirable for consumers.
Corrigan teaches (Paragraph 0014, Claim 14) coating a processed food with one or more fats or oils, wherein the processed food may be treated with cold plasma and the processed food is treated with cold plasma after the coating is applied.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to apply the plasma treatment after adding the oil as taught by Corrigan since both are directed to methods of treating a food product with an oil, since applying a plasma treatment to a food treated with an oil is known in the art as shown by Corrigan, since applying the plasma treatment after coating would provide sterilization to the oil also, better preserving the food product, and since cold plasma treatment enables a reduction in the bioburden in processed foods that are surface treated with a substance or composition that is susceptible to degradation by heat and/or UV irradiation (Corrigan, Paragraph 0007).
It should be noted that while Perlman as modified above is not specifically directed to controlling the content of polycyclic aromatic hydrocarbons, the claimed process for controlling the PAH content is known from the prior art as shown above, and, consequently, subjecting a meat product to such a process would naturally result in controlling PAH content even if doing so was not the explicitly stated intention.
Regarding claim 2, Perlman teaches (Paragraph 0018) the edible oil-based gel composition includes at least one edible oil selected from a group including sunflower oil.
Regarding claim 6, Perlman is silent on the specific plasma treatment method being that the sealed meat is placed in a high-voltage electric field cold plasma non-thermal sterilization equipment. Perlman is further silent on treatment parameters being set as an electrode gap being 4.0 cm, the voltage of the high-voltage electric field being 80 kV, and discharging time being 120-180 s.
Rasanayagam teaches (Paragraph 0072) portions of fresh beef were subjected to non-thermal plasma treatment by placing them between a pair of electrodes to which a low power high voltage was applied. While Rasanayagam is silent on the electrode gap, the electric field voltage, and the discharge time, these factors would have been used during the course of normal experimentation and optimization procedures in the method of Perlman based upon factors such as the type of meat, the type and amount of oil, the size of the container and amount of meat treated, the age of the meat, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed plasma treatment settings that would render it non-obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to incorporate the method plasma treatment of Rasanayagam since both are directed to methods of treating meat products, since treating a meat product with plasma is known in the art as shown by Rasanayagam, since plasma treatment provides sanitization for food products (Rasanayagam, Paragraph 0011), and since plasma treatment provides color preservation for meat products (Rasanayagam, Paragraph 0016) keeping the appearance of the food more desirable for consumers.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1) and Corrigan (US 20170000167 A1), and further in view of Gimme Some Oven (The Juiciest Grilled Chicken Kabobs), Vella (US 6171639 B1), and Ahn (Use Baking Soda to Neutralize Bitter & Sour Flavors in Food).
Regarding claim 3, Perlman as modified above is silent on cutting the meat into strips with a thickness of 1-2.5 cm before dispensing. Perlman is further silent on soaking the strips in soaking solution which is prepared by water, an acidic flavoring agent and edible baking soda.
Gimme Some Oven teaches (Steps, 1, 2, 4) preparing grilled chicken kebobs by cutting chicken into bite sized pieces prior to coating in olive oil and grilling. While Gimme Some Oven is silent on the thickness of the strips, the claimed thickness would have been used during the course of normal experimentation and optimization procedures in the method of Gimme Some Oven based upon factors such as the time available for cooking (thicker strips take longer to cook), the type of meat (dark or white), consumer preferences, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed thickness that would render it non-obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to incorporate the process of cutting a meat into strips prior to coating in oil as taught by Gimme Some Oven since both are directed to methods of grilling meat since cutting a meat into strips prior to coating in oil and grilling is known in the art as shown by Gimme Some Oven, since cutting the meat into strips would allow the oil coating and plasma treatment to affect a greater surface area of the meat, and since bite sized pieces are convenient to consumers who do not have to cut the meat on their own.
	Vella teaches (Col. 1, lines 58-65) a preferred lemon-basil garlic marinade of the invention for poultry and fish products is one which comprises ingredients of vegetable oil, water, vinegar (acidic flavoring agent), sugar, garlic, salt, onion, red bell pepper, spices, various preservatives and lemon juice, uniformly blended together. Vella further teaches (Col. 2, lines 33-36) the marinade of the invention can then be divided, as desired, into half-pint, full pint and quart containers, for use on poultry and fish products, either ready to eat, or to be placed in an oven or on a grill.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to marinate the meat in a solution comprising vinegar and water prior to grilling as taught by Vella since both are directed to methods of grilling meat products, since soaking a meat product in a solution with water and vinegar prior to grilling is known in the art as shown by Vella, since a marinade will enhance the taste and flavor of the meat, and since because of the "lemon juice" ingredient, such dressing has a taste which is quite appealing for turkey breast, turkey london broil and halibut (Vella, Col. 1, lines 63-65).
	Ahn teaches adding a pinch of baking soda to a salad dressing with too much vinegar or a marinade with too much lemon juice, or cooked tomatoes to take the rough edges off the taste.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman as modified above to add backing soda to the marinade since it is known in the art to treat meat products with a marinade, since adding baking soda to a marinade is known in the art as shown by Ahn, and since baking soda can correct sour and bitter tastes in food.
Regarding claim 5, While Perlman as modified above is silent on the ratio of to-be-grilled meat to soaking solution  and the length of soaking the claimed ratio and soaking time would have been used during the course of normal experimentation and optimization procedures in the methods of Perlman as modified based upon factors such as the type of meat (as the solution will affect meats differently depending on their unique properties), the pH of the treatment solution (as a more acidic solution will take less time to affect the meat), the amounts of vinegar and baking soda present, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed ratio or soaking time that would render it non-obvious.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1), Corrigan (US 20170000167 A1), Gimme Some Oven (The Juiciest Grilled Chicken Kabobs), Vella (US 6171639 B1), and Ahn (Use Baking Soda to Neutralize Bitter & Sour Flavors in Food), and further in view of Young (US 20070196555 A1).
Regarding claim 4, as shown above, Perlman as modified by Vella teaches the use of vinegar as an acidic flavoring agent for a soaking solution and Ahn teaches incorporating baking soda into the soaking solution. While Vella and Ahn are silent on the volume content of vinegar and the mass percentage of baking soda, the claimed amounts of vinegar and baking soda would have been used during the course of normal experimentation and optimization procedures in the methods of Vella and Ahn based upon factors such as the presence of other acidic or basic components in the marinade, the specific pH desired, the type of meat treated, consumer taste preferences, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed amounts of vinegar and baking soda that would render it non-obvious.
Perlman as modified above is silent about the pH of the soaking solution being 3.3-3.8.
Young teaches (Paragraph 0019, 0028, 0033) a method for preparing a meat involving placing a quantity of sauce on a meat t either before, during, or after cooking, wherein the sauce includes water and vinegar and the sauce has a pH of about 3.8-4.3, or 3.9-4.1, and if the initial sauce preparation does not have the desired acidity, additional vinegar may be added to reduce the pH.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman as modified above to adjust the pH of the vinegar and water solution to a pH value such as 3.8 as taught by Young since Perlman as modified above and Young teach treating a meat product before cooking with a composition comprising vinegar and water, since a vinegar and water composition with a pH as low as 3.8 is known in the art as shown by Young, since the low acidity provides flavor to enhance the taste for consumers.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1) and Corrigan (US 20170000167 A1), and further in view of Zmoda (US 4436525 A), Riches (The Ultimate Guide to Grilling).
Regarding claim 7, Perlman as modified above is silent on igniting the charcoal fire with a solid alcohol block. Perlman is also silent on placing the meat on the grill at a distance of 5cm after the open fire has ended. Furthermore, Perlman is silent on turning the meat over every 2 minutes. In addition, Perlman is silent on measuring the internal temperature of the meat with a probe when the grilling time is 12 minutes. Also, Perlman is silent on stopping grilling when the internal temperature is 75 °C and continuing grilling until the internal temperature is 75° C.
Zmoda teaches (Col. 3, lines 27-29) a solid alcohol fuel gel which produces a flame of sufficient duration (burn time) to ignite a combustible material such as wood or charcoal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to ignite the charcoal fire with a solid alcohol fuel as taught by Zmoda since both are directed to methods of heating, since solid alcohol charcoal igniters are known in the art as shown by Zmoda, since liquid type fuels tend to burn very rapidly and require another application for ignition (Zmoda, Col. 1, lines 20-21), and since liquid fuels can be dangerous because of the problem of flame flashback wherein the dispensing stream of liquid becomes ignited causing the liquid in the dispensing container to ignite (Zmoda, Col. 1, lines 25-28).
Riches teaches a method of grilling wherein certain foods benefit from being cooked away from the heat source, using indirect heat and flipping food to cook evenly, and using a meat thermometer to ensure that a food is cooked to the proper doneness. While Riches is silent on the exact grilling specifications (distance from fire, turning time, total cooking time, internal temperature), these parameters would have been used during the course of normal experimentation and optimization procedures in the methods of Riches based upon factors such as the type of meat, the thickness of the meat, the heat of the charcoal, consumer taste preferences, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed grilling parameters that would render it non-obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to incorporate the grilling method of Riches since both are directed to methods of grilling, since charcoal grilling meat wherein the meat is flipped and the temperature is measured with a thermometer is known in the art as shown by Riches, since measuring food temperature would prevent overcooking or undercooking, since flipping the food would ensure even cooking.
17.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1), Corrigan (US 20170000167 A1), Zmoda (US 4436525 A), and Riches (The Ultimate Guide to Grilling), and further in view of Ghazarian (US 20170348654 A1).
	Regarding claim 8, Perlman as modified above is silent on measuring the surface temperature of the charcoal with an infrared thermometer when internal temperature of the sample reaches 75°C and the surface temperature of the charcoal fire is kept to be 180-220°C.
	Ghazarian teaches (Paragraph 0009, 0032) a grill cooking device that may include a temperature sensor to detect a temperature of the charcoal and/or the food being cooked, wherein the temperature sensor may be a laser or thermocouple, wherein the laser may be an infrared laser. While Ghazarian is silent on the exact surface temperature of the charcoal fire, the claimed temperature range would have been used during the course of normal experimentation and optimization procedures in the methods of Ghazarian based upon factors such as the type of meat cooked, the thickness of the meat, the number of coals, the size of the coals, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed charcoal temperature range that would render it non-obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to incorporate the method of measuring charcoal temperature with an infrared thermometer since both are directed to methods of grilling since an infrared thermometer that can be used to measure charcoal temperature is known in the art as shown by Ghazarian, since knowing the charcoal temperature would help prevent overcooking the food, since the charcoal temperature could be used to determine if there was enough remaining heat capacity for additional cooking.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 20080102186 A1) in view of Rasanayagam (US 20120156340 A1), and Corrigan (US 20170000167 A1), and further in view of Mylan (Grilled Mutton Chop).
Perlman teaches (Paragraph 0040) the food item to be treated includes meat such as beef or pork and poultry such as chicken, turkey, or duck. 
Perlman is silent on the meat comprising mutton.
Mylan teaches a method of grilling mutton chops wherein mutton is sliced and grilled.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlman to grill mutton as taught by Perlman since both are directed to methods of grilling meat, since grilling mutton is known in the art as shown by Mylan, since some consumers will prefer the taste of grilled mutton, and since some consumers will want to eat a grilled meat that is not pork or beef due to cultural preferences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Domazakis (US 20160192690 A1) teaches a method for preparing oil-containing whole muscle meat-based products or reconstituted meat-based products.
Shibata (US 20050181104 A1) teaches a method for producing a frozen food including heating food, such as by grilling.
Linford (US 20010043974 A1) teaches a method for flame-grilling patties, including the steps of cooking the patties, coating the patties, and branding the patties.
Sorenson (US 20080202489 A1) teaches a single-use heating device that utilizes a non-charcoal fuel source, wherein the fuel utilized is a solid alcohol.
Hull (US 20190256811 A1) teaches buffered vinegar products having substantially reduced color, odor, and flavor, and methods to produce the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792